Citation Nr: 1507290	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to polychlorinated biphenyl (PCB) exposure.

2.  Entitlement to service connection for hypertension, to include as due to PCB exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared and testified at a hearing held before a Decision Review Officer at the RO in Los Angeles, California, in June 2008.  A copy of the transcript of this hearing has been associated with the claims file. 

In December 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for diabetes mellitus, type II, and for hypertension.  In relevant part, he contends that he incurred these disabilities as a result of in-service PCB exposure.  Specifically, at his June 2008 RO hearing, the Veteran testified that he was exposed to PCBs "when I was stationed in [Goose Bay] Labrador in the early '60's as an Electrical Power Production Repairman."  See DRO Hearing Tr. at 3.  He noted that he "worked with transformers.  Transformers has an oil in there I've since learned is called PCB's, [and] it's no longer on the market and it has a link to diabetes."  Id.  He also reported that he was stationed on a base that had an American side and a Canadian side where he "was exposed to some type of herbicides.  [T]hey ... would spray those things.  Two weeks later, everything was gone as far as any type of growth."  He also testified that when he was stationed in Great Falls, Montana, "the missile silos were in the middle of wheat fields....  There [were] also chemicals used to keep the roads clean so you wouldn't have fire danger and stuff like that."  See DRO Hearing Tr. at 4.  

On remand, the Veteran underwent examination for his diabetes mellitus and hypertension in January 2013.  In relevant part, the January 2013 VA examiner provided the opinion that, "[w]ithout more specific information regarding the type of weed killer used, this examiner cannot comment on its effects on this Veteran" with respect to the hypertension and diabetes mellitus claims.  With respect to the hypertension claim, the examiner noted the following:

The medical literature has not made a definitive connection between exposure and the development of HTN.  Documentation of the type, nature and degree of his exposures would be helpful in determining their possible effects on this veteran.  Evidence of measurable blood levels as a result of these exposures would also be helpful. 

A similar statement asking for the same information appears in the diabetes mellitus opinion:  "Documentation of the type and degree of exposures to weed killers and of a measurable level of PCBs following exposure would be helpful in determining if there is any relationship to them and his development of [Adult Onset Diabetes Mellitus] many years later."

It does not appear that an attempt has been made to obtain information on the type, nature, and degree of PCB exposure.  (The Board presumes that any information concerning PCB levels in the Veteran's blood would be contained in the service treatment records.)  Because this information has been specifically identified by the VA examiner as relevant to rendering an opinion on these claims, the Board finds it necessary to remand these issues for this development.  See 38 U.S.C. §§ 5103 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide as much information as he can on the type, nature, and degree of his claimed PCB exposure during service.  

2.  Obtain the Veteran's complete service personnel records and associate them with the claims file.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Take all appropriate steps, to include contacting the United States Army Joint Services and Records Research Center (JSRRC), to attempt to determine the type of PCBs that were used at the Veteran's duty stations.   

4.  Following completion of the above, the AOJ should review the record and make a determination on the types of PCBs to which he was exposed and the nature and degree of such exposure.  The Board notes that it considers the Veteran's reports of in-service exposure as described above, to include his work with transformers and his exposure to fields and roads on which pesticides appeared to have been used, to be credible and consistent with the information that is currently known about his military duties.  

5.  If any new information is obtained concerning the type, nature, and degree of the Veteran's claimed PCB exposures, this information should be sent to the examiner who conducted the January 2013 VA examinations for an addendum opinion based on this new information.  Specifically, following review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus and/or hypertension is caused by or in any way related to his in-service PCB exposure.  

If the January 2013 examiner is unavailable, the claims file should be sent to another qualified examiner, and if deemed necessary, the Veteran should be scheduled for another examination in order to obtain the above requested opinions. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal based on the entirety of the evidence.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




